Citation Nr: 0703751	
Decision Date: 02/06/07    Archive Date: 02/14/07

DOCKET NO.  03-27 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a psychiatric 
disorder other than PTSD, to include schizophrenia. 

3.  Entitlement to service connection for headaches. 

4.  Entitlement to compensation for a dental disorder.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from November 1990 to 
October 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, which denied the benefits sought on appeal.  

The Board notes that the RO also adjudicated the issue of 
entitlement to service connection for psychological problems 
as a result of experimental drugs and shots.  However, the 
Board finds that the issue of entitlement to service 
connection for a psychiatric disorder other than PTSD, to 
include schizophrenia, adequately addresses this issue and 
need not be discussed separately.  

The veteran initially requested that she be scheduled for a 
Board hearing.  However, the veteran has since withdrawn her 
request for a Board hearing and instead testified before a 
hearing officer at the RO in February 2006.  


FINDINGS OF FACT

1.  The veteran does not have PTSD.

2.  The veteran was first diagnosed with a psychiatric 
disorder involving schizophrenia approximately two and a half 
years after service, which is not linked to service.

3.  The veteran was first diagnosed with headaches 
approximately eight years after service, which is not linked 
to service.  

4.  There is no evidence that the veteran ever experienced 
dental trauma in service, or that she has a disability 
involving impairment of the mandible, loss of a portion of 
the ramus, or loss of a portion of the maxilla.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2006).

2.  A psychiatric disorder other than PTSD, to include 
schizophrenia, was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2006).

3.  A disability involving headaches was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.303 (2006).

4.  The criteria for entitlement to service connection for a 
dental disorder for purposes of compensation have not been 
met.  38 U.S.C.A. § 1110, 1712 (West Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.381, 4.150, 17.161 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  PTSD

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Certain chronic diseases, including psychoses, may be 
presumed to have been incurred in or aggravated by service if 
manifest to a compensable degree within one year of discharge 
from service.  See 38 U.S.C.A.  §§ 1101, 1112, 1113, 1137 
(West Supp 2005); 38 C.F.R. §§ 3.307, 3.309 (2006).

In general, service connection requires (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Service connection for PTSD requires the following three 
elements: [1] a current medical diagnosis of PTSD (presumed 
to include the adequacy of the PTSD symptomatology and the 
sufficiency of a claimed in-service stressor), [2] credible 
supporting evidence that the claimed in-service stressor(s) 
actually occurred, and [3] medical evidence of a causal 
relationship between current symptomatology and the specific 
claimed in-service stressor(s).  See 38 C.F.R. § 3.304(f).

In this case, the veteran claims that she has PTSD as a 
result of various stressors she experienced while on active 
duty, including witnessing the aftermath of Hurricane Andrew, 
being overworked by superiors, testifying at a trial in which 
a friend was sexually assaulted, and hearing constant gunfire 
while stationed in Somalia.  

Unfortunately, the veteran's service medical records can not 
be located.  In such cases where service medical records are 
unavailable through no fault of the veteran, VA has a 
heightened obligation to explain its findings and conclusions 
and to carefully consider the benefit-of-the-doubt rule.  
O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  

Regardless of the absence of her service medical records, 
there is no evidence that the veteran has ever been diagnosed 
with PTSD.  In this regard, numerous VA and private treatment 
records dated from 1996 to 2006 show treatment for various 
psychiatric disorders, including schizophrenia, depression, 
and anxiety.  However, none of these records contains a 
diagnosis of PTSD.  Parenthetically, the Board notes that the 
veteran's claim of entitlement to service connection for a 
psychiatric disorder other than PTSD will be address below.  
Thus, these treatment records provide highly probative 
evidence against the veteran's claim. 

In any event, the post-service medical record is found to 
provide evidence against this claim, indicating that the 
veteran has a disorder other than PTSD.

Since the veteran has not been diagnosed with PTSD, her claim 
must be denied. Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (in the absence of proof of the presently claimed 
disability, there can be no valid claim).  In the absence of 
a PTSD diagnosis, the Board need not discuss the element 
concerning the sufficiency of her alleged stressors.  
Accordingly, the appeal is denied.

II.  Psychiatric Disorder Other Than PTSD

The veteran also claims that she developed schizophrenia and 
other psychological problems as a result of service.  At a 
hearing held in February 2006, the veteran reiterated the 
alleged stressors in support of her PTSD claim.  She also 
testified that she was administered shots and given an 
experimental malaria drug before being deployed to Somalia, 
which she believes may be responsible for her psychiatric 
problems.  The veteran also testified that she was 
hospitalized at Fort Drum following an episode in which she 
became incoherent and cried uncontrollably.  

As previously discussed, the veteran's service medical 
records are not available.  Nevertheless, in a July 2006 
letter, the U.S. Army Medical Department Activity at Fort 
Drum, New York, indicated that it had no records pertaining 
to the veteran.  Moreover, even with consideration of the 
benefit-of-the-doubt rule, the Board emphasizes that there is 
no medical evidence of a nexus or relationship between her 
psychiatric disorders and service.  

Indeed, the first documented evidence of any psychiatric 
complaints is contained in an April 1996 psychiatric 
admission report from the University of Mississippi Medical 
Center.  That report notes the veteran's three week history 
of auditory hallucinations and delusions.  The diagnostic 
impression was brief reactive psychoses with stressors 
involving marital conflict.  Since this report does not 
mention the veteran's military service and specifically notes 
that the veteran had no prior psychiatric illness, it 
provides highly probative evidence against the veteran's 
claim.  

In May 1996, the veteran began receiving treatment at the 
Jackson Mental Health Center for paranoid schizophrenia.  In 
April 2001, she was involuntarily committed to the 
Mississippi State Hospital for an acute exacerbation of 
paranoid schizophrenia.  VA outpatient treatment records 
dated from 2001 to 2006 show continued treatment for various 
psychiatric disorders, including schizophrenia, depression, 
and anxiety disorder.  However, none of these records 
includes a medical opinion concerning the etiology or date of 
onset of these disorders, thereby providing highly probative 
evidence against the veteran's claim.  

Overall, the evidence does not show that the veteran's 
psychiatric disorders, to include schizophrenia, had their 
onset either in service or during the one-year presumptive 
period after service.  Instead, the record shows that the 
veteran's psychiatric disorders first became manifest in 
April 1996, approximately two and a half years after her 
separation from active duty.  This two and a half year period 
between the veteran's separation from active duty and her 
first psychiatric complaints provides highly probative 
evidence against her claim.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000) (ruling that a prolonged period without 
medical complaint can be considered, along with other 
factors, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability)

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for a psychiatric disorder other than 
PTSD, to include schizophrenia.  Despite the veteran's 
statements in support of her claim, her statements alone are 
insufficient to award service connection.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992) (laypersons are not competent 
to render medical opinions).  

In reaching this decision, the Board has carefully considered 
the doctrine of reasonable doubt.  However, the Board 
emphasizes that a psychiatric disorder was first diagnosed 
approximately two and half years after the veteran's 
separation from active duty, with no medical evidence or 
opinion relating it to service.  Hence, as the preponderance 
of the evidence is clearly against the veteran's claim, the 
doctrine of reasonable doubt is not for application.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990), and the appeal is denied.

III.  Headaches

VA outpatient treatment records dated from 2001 to 2006 show 
occasional treatment for headaches.  However, none of these 
records contains a medical opinion relating the veteran's 
headaches to her period of military service.  Of particular 
relevance, the first documented evidence of headaches 
involves a November 2001 entry, which merely notes the 
veteran's history of migraines, with no medical opinion 
concerning the etiology or date of onset. 

The Board notes that a January 2001 entry notes the veteran's 
history of headaches dating back to service.  However, the 
Board emphasizes that evidence which is simply information 
recorded by a medical examiner, unenhanced by any additional 
comment by that examiner, does not constitute competent 
medical evidence.  Leshore v. Brown, 8 Vet. App. 406, 409 
(1995).  Since this report does not include an independent 
medical opinion confirming the veteran's self-reported 
history, this report does not support the veteran's claim.  

Since the veteran's headaches were first diagnosed 
approximately eight years after her separation from active 
duty, with no medical opinion relating this condition to 
service, the Board finds that the post-service medical 
evidence provides highly probative evidence against her 
claim.  See Maxson, 230 F.3d at 1335.

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection headaches.  In the absence of competent 
medical evidence, the veteran's own lay statements that her 
headaches began in service are insufficient to prove her 
claim.  See Grottveit and Espiritu, both supra.  In reaching 
this decision, the Board has considered the doctrine of 
reasonable doubt; however, because the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application, 38 U.S.C.A. § 5107(b), and the appeal is 
denied.

IV.  Dental Disorder

VA compensation is only available for certain types of dental 
and oral conditions listed under 38 C.F.R. § 4.150, such as 
impairment of the mandible, loss of a portion of the ramus, 
and loss of a portion of the maxilla.  Compensation is 
available for loss of teeth only if such is due to loss of 
substance of body of maxilla or mandible.  

Otherwise, a veteran may be entitled to service connection 
for dental conditions including treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease, for the sole purposes of receiving VA 
outpatient dental services and treatment, if certain criteria 
are met.  38 U.S.C. § 1712; 38 C.F.R. §§ 3.381, 17.161.  In 
this case, however, the veteran is only seeking VA 
compensation for a dental condition. 

In a VA Form 9 submitted in March 2006, the veteran claims 
that she recently cracked a root due to the placement of a 
crown on tooth number 8 while on active duty.  Indeed, dental 
records during service confirm that the veteran had a crown 
placed on tooth number 8.  In addition, a March 2006 report 
from the veteran's dentist notes that he replaced a crown on 
that tooth due to a cracked root.  

However, the veteran does not meet the criteria for 
compensation for a dental condition, as there is no evidence 
involving impairment of the mandible, loss of a portion of 
the ramus, or loss of a portion of the maxilla.  As the 
veteran does not have one of the dental disorders listed 
under 38 C.F.R. § 4.150, there is no basis to award 
compensation based on the veteran's cracked root.  

In short, the preponderance of the evidence is against the 
veteran's claim of entitlement to compensation for a dental 
disorder.  Since the veteran's claim only involves 
entitlement to compensation benefits, with Board will not 
consider whether she is entitled to VA outpatient dental 
treatment for a dental disorder.  Hence, the appeal is 
denied.


V.  Veterans Claims Assistance Act of 2000

The Board notes that VA has fully complied with the duty-to-
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 197 
(2002).  In particular, various letters by the RO (1) 
informed the veteran about the information and evidence not 
of record that is necessary to substantiate her claims; (2) 
informed her about the information and evidence that VA will 
seek to provide; (3) informed her about the information and 
evidence she is expected to provide; and (4) requested her to 
provide any evidence in her possession that pertains to the 
claims, or something to the effect that the claimant should 
"give us everything you've got pertaining to your claims."  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that VA has fully complied with the Court's 
holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which states that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet.App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.) 
 

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issues on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The RO obtained all relevant medical 
records identified by the veteran and her representative.  
The Board notes that the veteran's service medical records, 
except for a few dental records, are not available.  However, 
it appears that the RO made numerous attempts to obtain the 
veteran's missing service medical records from the National 
Personnel Records Center as well as the Records Maintenance 
Center.  

The RO also requested records from Fort Drum where the 
veteran claimed to have been treated while on active duty.  
In a July 2006 letter, however, the U.S. Army Medical 
Department at Fort Drum, New York, indicated that it had no 
records pertaining to the veteran.  It thus appears that the 
RO properly searched alternative sources in an attempt to 
assist the veteran prove her claims.  Moore v. Derwinski, 1 
Vet. App. 401 (1991) (holding that the heightened duty to 
assist a veteran in developing facts pertaining to his claim 
in a case in which service medical records are presumed 
destroyed includes the obligation to search for alternative 
medical records).  

The Board also finds that a VA examination is not necessary 
to determine whether her claimed disabilities involving PTSD, 
a psychiatric disorder, headaches, and a dental disorder are 
related to service.  As already discussed, numerous 
psychiatric treatment records make no reference to PTSD.  
Also, the veteran's psychiatric disorders and headaches were 
first diagnosed approximately two and half years and eight 
years, respectively, after her period of military service, 
with no evidence relating any of these disorders to service.  
See 38 C.F.R. § 3.159(c)(4).  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A.  

The Board finds that the evidence, which does not reflect 
competent evidence showing a nexus between service and the 
disorder at issue, warrants the conclusion that a remand for 
an examination and/or opinion is not necessary to decide the 
claim.  See 38 C.F.R. § 3.159(c)(4).  As post-service medical 
records provide no basis to grant these claims, and in fact 
provide evidence against there claims, the Board finds no 
basis for a VA examination or medical opinion to be obtained.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  Simply stated, the standards of  McLendon are not met 
in this case.

The Board has considered the decision in Charles v. Principi, 
16 Vet. App. 370, 374-75 (2002).  However, the outcome of 
these claims hinges on what occurred, or more precisely what 
did not occur, during service.  In the absence of evidence of 
an in-service disease or injury, referral of this case to 
obtain an examination and/or an opinion as to the etiology of 
the veteran's claimed disability would in essence place the 
examining physician in the role of a fact finder.  This is 
the Board's responsibility.  In other words, any medical 
opinion which provided a nexus between the veteran's claimed 
disabilities and her military service would necessarily be 
based solely on the veteran's assertions.  The U.S. Court of 
Appeals for Veterans Claims (Court) has held on a number of 
occasions that a medical opinion premised upon an 
unsubstantiated account of a claimant is of no probative 
value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 
(1993) (generally observing that a medical opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described); Reonal 
v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound 
to accept a physician's opinion on when it is based 
exclusively on the recitations of a claimant that have been 
previously rejected.)

The holding in Charles was clearly predicated on the 
existence of evidence of both in-service incurrence and of a 
current diagnosis.  Simply stated, referral of this case for 
an examination or obtainment of a medical opinion under the 
circumstances here presented would be a useless act.  The 
duty to assist is not invoked, even under Charles, where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim."  See also 38 U.S.C.A. 
§ 5103A(a)(2) (West 2002).  The Board also points out that an 
examiner could do no more than review the evidence and note 
the veteran's history, which would not constitute medical 
nexus evidence given the facts of this case.  See Leshore, 8 
Vet. App. at 409.  Accordingly, the Board finds that no 
further action is necessary to meet the requirements of the 
VCAA.

ORDER

Service connection for PTSD is denied.

Service connection for a psychiatric disorder other than 
PTSD, to include schizophrenia, is denied. 

Service connection for headaches is denied. 

Entitlement to compensation for a dental disorder is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


